Citation Nr: 1124178	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  01-07 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to reimbursement of non-VA hospitalization expenses rendered to the Veteran at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  He died in March 1999.  The appellant in this case is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of correspondence dated in December 2009 which upheld a 1997 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In early 1997 the RO denied the payment of the cost of medical expenses for private hospitalization at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to a date undetermined at the time as the Veteran was still hospitalized.  The Veteran was issued a statement of the case (SOC) in March 1997 and a supplemental statement of the case (SSOC) in May 1997 regarding this issue.  His spouse was acting as a fiduciary at this time.  As noted above, the Veteran died in 1999, but the Veteran's wife, on behalf of the appellant, submitted subsequently dated statements in which she continued to attest that VA should pay for the Veteran's hospital treatment for his schizophrenia at the private facility as detailed above.  The appeal was open at the time of his death.  Letters back and forth over the years have continued to address the facts surrounding the VA determination not to pay medical expenses beyond August 4, 1996.

Most recently, the appellant was issued correspondence in December 2009 in which she was informed that the RO had upheld the 1997 denial.  It is noted that the issue has now been clarified as reimbursement of non-VA hospitalization expenses/treatment rendered to the Veteran at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.  She submitted a statement shortly thereafter that has been interpreted as a timely notice of disagreement with the confirmation of the denial.  It is noted, however, that a statement of the case (SOC) has not been sent to the claimant regarding the issue of entitlement to reimbursement of non-VA hospitalization expenses/treatment rendered to the Veteran at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a claimant expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the appellant perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Moreover, the appellant has not been provided with adequate notice of The Veterans Claims Assistance Act of 2000 (VCAA) in an accrued benefits case, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, which amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim for accrued benefits.  

Therefore, the case must be remanded for further development in order to comply with the notice requirement of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); and 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all VCAA notice obligations have been satisfied for the purposes of accrued benefits, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009), and any other applicable legal precedent.  Such notice should specifically apprise the claimant of the evidence and information necessary to substantiate her claim and inform her whether she or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  The VA/AMC should also specifically request that she provide any evidence in her possession that pertains to the claim as explicitly required by 38 C.F.R. § 3.159(b).  

2.  The AMC/RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, so that the claimant may have the opportunity to complete an appeal on the issue of entitlement to payment or reimbursement of non-VA hospitalization expenses/treatment rendered to the Veteran at The Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits by filing a timely substantive appeal and otherwise being able to offer applicable argument as to that issue.  The SOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issue currently on appeal.  

These actions must be undertaken so that the claimant has the opportunity to complete an appeal and further argument on the issue of entitlement to reimbursement of non-VA hospitalization expenses rendered to the Veteran at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


